           Case 1:20-cv-07818-VEC Document 15 Filed 12/11/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 12/11/2020
 -------------------------------------------------------------- X
 MATTHEW SEILLER, individually and on                           :
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :
                                                                :           20-cv-7818 (VEC)
                            -against-                           :
                                                                :                ORDER
 TARGET CORPORATION,                                            :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference was held on December 11, 2020;

        IT IS HEREBY ORDERED THAT:

        1. Defendant’s motion for judgment on the pleadings is due by January 29, 2021.

             Plaintiff’s opposition is due by February 19, 2021. Defendant’s reply is due by

             March 5, 2021.

        2. Discovery is STAYED pending resolution of Defendant’s motion for judgment on the

             pleadings.



SO ORDERED.
                                                                    ________________________
Date: December 11, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
